DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites: 
4. The communications system of claim 3, 
wherein the wireless base station is configured to communicate with the core network to locally process user plane traffic and control plane traffic in the location. 

As underlined above, the term “locally ” in claim 4 is a relative term which renders the claim indefinite. The term “locally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, and 9 - 13 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0205639 to ZAKARIA et al. (hereinafter “ZAKARIA”) in view of U.S. Patent Publication 2012/0072976 to PATIL et al. (hereinafter “PATIL”).

Regarding Claim 1, ZAKARIA discloses a communications system for providing community-based broadband access comprising: 
a wireless base station configured to provide broadband services to one or more user devices (A cellular system 300 may include a satellite backhaul 310 to provide communication service to an eNB and any UTs being serviced by the eNB. [¶ 0048]); 
a satellite (FIG. 3 illustrates a cellular system including a satellite backhaul that separately routes for voice traffic and data traffic over a satellite link according to various embodiments. [¶ 0047]); and 
a satellite ground station configured to communicate with the wireless base station and with the satellite to provide a backhaul connection to the wireless base station via a core network (3GPP standardizes the all-IP network called Long Term Evolution (LTE) cellular network. … The LTE core network is called Evolved Packet Core (EPC). [¶ 0006] … Cellular backhaul over a satellite backhaul provides connectivity of eNBs. [¶ 0007] … cellular system 200 may include a satellite backhaul 210 as a backhaul carrier. In system 200, the traffic between the eNB and the EPC is carried as backhaul traffic using the satellite backhaul 210 including a Very Small Aperture Terminal (VSAT), a satellite, and a VSAT Gateway (VSAT GW). [¶ 0009] … the present teachings disclose multiple integration options including … VSAT with eNB, EPC components. [¶¶ 0039, 0041] … A cellular system 400 may include a satellite backhaul 410 to provide communication service to an eNB and any UTs being serviced by the eNB. The satellite backhaul 410 may include a VSAT 1 for communicating voice traffic with a VSAT GW B, and a VSAT 2 for communicating data traffic with a VSAT GW A. … In exemplary embodiments, the eNB, MME, SGW, PGW 420, and PCRF are located close to one another. [¶ 0057 illustrated in Fig. 4]. The Examiner notes there is no claim or requirement as to the location of the (undefined) core network or to what components are included – or not included – in the core network (e.g., a component or components of the core network as may be defined as the Evolved Packet Core (EPC) as standardized by the 3rd Generation Partnership Project (3GPP)), 
wherein the wireless base station is configured to perform operations of: receiving a network access request from a user device to permit the user device to access the broadband services through the wireless base station (a UT may be serviced by an Enhanced Node B (eNB) in region B. [¶ 0048])

While ZAKARIA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor PATIL teaches: 
directing the user device to display a captive portal (The captive portal-based approach requires the user to launch a web browser which is then redirected to a portal that is managed by the operator of the hotspot network. [¶ 0010]); 
receiving payment information for a data pack from the user device, 
wherein the data pack provides the user device with 
a predetermined amount of data access to the broadband services, 
a predetermined amount of time of access to the broadband services, or 
a combination thereof
(The open public Wi-Fi hotspot networks that are currently deployed are generally operated by ISPs (Internet Service Providers), cellular operators, or by a business establishment itself. These networks typically require a paid subscription or they can be offered as part of a cellular data plan or purchase of access for a specific duration of time. [¶ 0010]); 
processing the payment information (However the connectivity to the Internet beyond the captive portal is blocked until the user has authenticated using credentials that are assigned as part of a subscription, or the user buys access for a period of time. This approach is currently widely deployed and operates well given the types of applications and services used. [¶ 0010]. The Examiner note that as the user must “buy access,” processing the payment information would be obvious for the user gain connectivity.); 
activating the data pack for the user device responsive to successfully processing the payment information  (This portal provides information about the various data plans that can be purchased. If the user has a subscription with the operator, the portal provides a way for the user to enter assigned credentials and then obtain Internet access. [¶ 0010]); and 
providing broadband connectivity to the user device responsive to activating the data pack (This portal provides information about the various data plans that can be purchased. If the user has a subscription with the operator, the portal provides a way for the user to enter assigned credentials and then obtain Internet access. [¶ 0010])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZAKARIA with that of PATIL for advantage of technology referred to as captive portals through which the users can provide their credentials to access the network or to purchase access. (PATIL: ¶ 0010)

Regarding Claim 2, the combination of ZAKARIA and PATIL teaches the communications system of claim 1.
ZAKARIA further discloses: 
wherein the wireless base station is a Long-Term Evolution (LTE) eNodeB and the core network is Evolved Packet Core (EPC) (3GPP standardizes the all-IP network called Long Term Evolution (LTE) cellular network. … The LTE core network is called Evolved Packet Core (EPC). [¶ 0006] … the present teachings disclose multiple integration options including … VSAT with eNB, EPC components. [¶¶ 0039, 0041 illustrated in Fig. 3])

Regarding Claim 3, the combination of ZAKARIA and PATIL teaches the communications system of claim 1.
ZAKARIA further discloses: 
wherein the wireless base station, the core network, and the satellite ground station reside in a location where terrestrial connections are unreachable (Cellular backhaul over a satellite backhaul provides connectivity of eNBs in underserved areas (rural locations, islands, etc.). [¶ 0007] … cellular system 200 may include a satellite backhaul 210 as a backhaul carrier. In system 200, the traffic between the eNB and the EPC is carried as backhaul traffic using the satellite backhaul 210 including a Very Small Aperture Terminal (VSAT), a satellite, and a VSAT Gateway (VSAT GW). The eNB is connected to the VSAT and the EPC is connected to a VSAT GW to provide connectivity. [¶ 0009])

Regarding Claim 5, the combination of ZAKARIA and PATIL teaches the communications system of claim 1.
ZAKARIA further discloses: 
wherein the wireless base station is configured to transmit internet traffic through the satellite ground station (A cellular system 400 may include a satellite backhaul 410 to provide communication service to an eNB and any UTs being serviced by the eNB. The satellite backhaul 410 may include a VSAT 1 for communicating voice traffic with a VSAT GW B, and a VSAT 2 for communicating data traffic with a VSAT GW A.  [¶ 0057] … information and signaling necessary to provide data services, such as the Internet, to the UT may be typed as “data traffic.” [¶ 0059])

Regarding Claim 6, the combination of ZAKARIA and PATIL teaches the communications system of claim 2.
ZAKARIA further discloses: 
wherein the wireless base station is configured to connect to the user device via direct LTE cellular access (A cellular system 400 may … provide communication service to an eNB and any UTs being serviced by the eNB. [¶ 0057]. The Examiner notes as illustrated in Fig. 6, the wireless base station is directly connect to the user device, i.e., without any intermediary device(s). The Examiner additionally notes that as defined in e.g., ¶ 0031 of the present published Specification, “users obtain the broadband service directly (via LTE interface) or indirectly (via Wi-Fi interface), non-direct connectivity is only defined as being wireless base station connectivity without the use of a Wi-Fi interface. Other possible non-direct connection options are not claimed or defined, e.g., wireless base station connectivity being though a Device-2-Device connection (i.e., a D2D cellular relay))

Regarding Claim 9, the combination of ZAKARIA and PATIL teaches the communications system of claim 1.
ZAKARIA further discloses: 
wherein the wireless base station is configured to provide voice services, data services, or a combination thereof to the one or more user devices (A cellular system to provide voice and data services to a user terminal is disclosed. [¶ 0012])

Regarding Claim 10, the combination of ZAKARIA and PATIL teaches the communications system of claim 1.
ZAKARIA further discloses: 
wherein the wireless base station is configured to provide for uploading data from the user device, downloading data to the user device, or a combination thereof (When the PGW (FIG. 4, 420) receives downlink (DL) data for a UT, either for data traffic or for voice SIP signaling. [¶ 0069])

Regarding Claim 11, the combination of ZAKARIA and PATIL teaches the communications system of claim 1.
ZAKARIA further discloses: 
wherein the satellite ground station is a Very Small Aperture Terminal (VSAT) (A cellular system 400 may include a satellite backhaul 410 to provide communication service to an eNB and any UTs being serviced by the eNB. The satellite backhaul 410 may include a VSAT 1 for communicating voice traffic with a VSAT GW B, and a VSAT 2 for communicating data traffic with a VSAT GW A. [¶ 0057])

Regarding Claim 12, the combination of ZAKARIA and PATIL teaches the communications system of claim 1.
While ZAKARIA further discloses a wireless base station (A cellular system 300 may include a satellite backhaul 310 to provide communication service to an eNB and any UTs being serviced by the eNB. [¶ 0048]), PATIL further teaches:
wherein the wireless base station is configured to provide a captive portal system configured to direct the user device connected to the wireless base station to a captive portal screen (The captive portal-based approach requires the user to launch a web browser which is then redirected to a portal that is managed by the operator of the hotspot network. This portal provides information about the various data plans that can be purchased. If the user has a subscription with the operator, the portal provides a way for the user to enter assigned credentials and then obtain Internet access. The user device does not have connectivity to the Internet (beyond the captive portal) until authentication is performed. [¶ 0010]. The Examiner notes there is no claim or requirement that the “wireless base station” be a “cellular” base station.)

Motivation to combine the teaching of ZAKARIA with that of PATIL given in Claim 1 above.

Regarding Claim 13, the combination of ZAKARIA and PATIL teaches the communications system of claim 12.
While ZAKARIA does not explicitly discloses, or is not relied on to disclose, PATIL further teaches:
wherein the captive portal screen is configured to accept 
a data pack identifier, 
a top-up identifier, or 
both 
to permit a user to subscribe to the broadband services provided by the wireless base station, to add additional funds to a subscription, or both.

(The open public Wi-Fi hotspot networks that are currently deployed are generally operated by ISPs (Internet Service Providers), cellular operators, or by a business establishment itself. These networks typically require a paid subscription or they can be offered as part of a cellular data plan or purchase of access for a specific duration of time. Such Wi-Fi hotspot networks typically use a technology referred to as captive portals through which the users can provide their credentials to access the network or to purchase access. The captive portal-based approach requires the user to launch a web browser which is then redirected to a portal that is managed by the operator of the hotspot network. This portal provides information about the various data plans that can be purchased. If the user has a subscription with the operator, the portal provides a way for the user to enter assigned credentials and then obtain Internet access. The user device does not have connectivity to the Internet (beyond the captive portal) until authentication is performed. [¶ 0010] …  Described now is the credential creation procedure. There are two types of credentials that can be created online for "walk-up" users: username/password and certificate. These can either be permanent or time limited (e.g., a voucher). If they are permanent, there is most probably a credit line associated with the credential. When the credit line expires, the user will need to buy additional credit in order to use the credentials. [¶ 0046])

Motivation to combine the teaching of ZAKARIA with that of PATIL given in Claim 1 above.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over ZAKARIA in view of PATIL and U.S. Patent Publication 2018/0192412 to NOVLAN et al. (hereinafter “NOVLAN”).

Regarding Claim 4, the combination of ZAKARIA and PATIL teaches the communications system of claim 3.
While the combination of ZAKARIA and PATIL does not explicitly teach, or is not relied on to teach, in the same field of endeavor NOVLAN teaches: 
wherein the wireless base station is configured to communicate with the core network to locally process user plane traffic and control plane traffic in the location (The term network node (e.g., network node device) is used herein to refer to any type of network node serving a UE … from which the UEs can receive a radio signal. … network nodes can be referred to as … eNodeB (e.g., evolved NodeB. [¶ 0035] … With continuing reference to FIG. 2, the system 200 can include one or more communication service provider networks 206 that facilitate providing wireless communication services to various UEs, including UEs 202, via the network node 204. [¶ 0036] … The network node 204 can be connected to the one or more communication service provider networks 206 via one or more backhaul links 208. For example, the one or more backhaul links 208 can comprise wired link components … The one or more backhaul links 208 can also include wireless link components, such as … terrestrial air-interfaces or deep space links. [¶ 0037] … UE 610 can include an LTE radio 618 … The LTE radio 616 can facilitate communicate with the LTE device 602 through an LTE compliant protocol, such as a SI C-Plane 622 (denoted by the dashed line between the LTE radio 618 and the LTE device 602) and a SI U-Plane 624 (denoted by the solid line between the LTE radio 617 and the LTE device 602). The SI C-Plane 622 can be the sensor control plane and the SI U-Plane 624 can be the data plane. … the LTE device 602 can communicate with the EPC through an LTE compliant protocol. For example, the LTE compliant protocol can be a SI C-Plane 630 (denoted by the dashed line between the LTE device 602 and the EPC 606) and a SI U-Plane 632 (denoted by the solid line between the LTE device 602 and the EPC 606). [P0047]. The Examiner notes that while it is ambiguous as to whether any backhaul link would render the communication range outside of being considered/interpreted as being “local,” this claim element may be interpreted as essentially normal LTE-EPC operation.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZAKARIA and PATIL with that of NOVLAN for advantage where a LTE radio … can facilitate communicate with the LTE device … through an LTE compliant protocol. (NOVLAN: ¶ 0047)

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over ZAKARIA in view of PATIL and U.S. Patent Publication 2020/0343643 to ZHANG et al. (hereinafter “ZHANG”).

Regarding Claim 7, the combination of ZAKARIA and PATIL teaches the communications system of claim 2.
While ZAKARIA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ZHANG teaches: 
wherein the wireless base station is configured to connect to the user device through a Customer Premise Equipment (CPE) (the techniques disclosed herein may also support direct broadband access (e.g., LTE access) and broadband access with Customer Premise Equipment (e.g., LTE CPE access). Users may have direct broadband access with their devices, or the users may connect to a CPE via Wi-Fi and the CPE has a broadband connection to the base station. [¶ 0019] … The example network environment 200 may provide LTE access to user devices such as mobile devices and/or to LTE Customer Premise Equipment (CPE), as depicted in FIG. 3 … In the former case, users have direct broadband access through their LTE mobile devices using an LTE interface. In the latter case, users connect to the CPE at a location through Wi-Fi and the CPE connects to the base station 205 of the LTE network to provide broadband access to the users. [¶ 0031])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZAKARIA and PATIL with that of ZHANG for advantage where an eNB can radiate a wireless signal, and the CPE product is disposed with an antenna and may be connected to the eNB by receiving the wireless signal radiated by the eNB. The CPE converts the signal radiated by the eNB into a Wi-Fi signal, and the antenna disposed on the CPE radiates the Wi-Fi signal. A terminal device such as a computer, a smartphone, or a notebook computer may be connected to the CPE product and perform communication and the like by using the Wi-Fi signal. (ZHANG: ¶ 0084)

Regarding Claim 8, the combination of ZAKARIA and PATIL teaches the communications system of claim 2.
ZAKARIA further discloses: 
wherein the wireless base station is configured to communicate with the core network and an integrated backend system to provide unified interfaces for the broadband services to the user device (A flow 500 of servicing a UT includes the following operations. Every UT in region B attaches at operation 510 to the EPC also in region B. [¶ 0062] …  In this example, the traffic classifier in the PGW (FIG. 4, 420) splits the UT traffic, and the router (FIG. 4, 412) inspects the traffic and separately routes, at operation 520) the data traffic to VSAT 2 at operation 518 and voice traffic to VSAT 1 at operation 516. Signaling between the MME and the HSS, and between the UTs and the IMS are routed to VSAT 1 since the HSS and the IMS are located inside region B. [¶ 0064]. The Examiner notes that as illustrated in e.g., Fig. 5, the eNB interfaces with both (same region EPC /nodes components) and (backend) Internet. The Examiner notes it is ambiguous as to whether the unified interfaces is reference to communication interfaces or user interfaces (e.g, a Graphical User Interface (GUI). While acknowledging e.g., ¶¶ 0030 and 0033 of the present published Specification, the unified interfaces is interpreted as simply a communication interface/connection to a  backend system (i.e., a system located on the far end of a backhaul). It is ambiguous as to how the interface may be embodied or realized (e.g., via a Graphical User Interface (GUI))

While ZAKARIA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ZHANG teaches: 
wherein the user device connects to the wireless base station via direct LTE cellular access or through a CPE (the techniques disclosed herein may also support direct broadband access (e.g., LTE access) and broadband access with Customer Premise Equipment (e.g., LTE CPE access). Users may have direct broadband access with their devices, or the users may connect to a CPE via Wi-Fi and the CPE has a broadband connection to the base station. [¶ 0019] … The example network environment 200 may provide LTE access to user devices such as mobile devices and/or to LTE Customer Premise Equipment (CPE), as depicted in FIG. 3 … In the former case, users have direct broadband access through their LTE mobile devices using an LTE interface. In the latter case, users connect to the CPE at a location through Wi-Fi and the CPE connects to the base station 205 of the LTE network to provide broadband access to the users. [¶ 0031])

Motivation to combine the teaching of ZAKARIA and PATIL with that of ZHANG given in Claim 2 above.

Claims 14 - 20 rejected under 35 U.S.C. 103 as being unpatentable over ZAKARIA in view of PATIL and U.S. Patent Publication 2016/0373588 to RALEIGH et al. (hereinafter “RALEIGH”).

Regarding Claim 14, the features of Claim 14 are essentially the same as Claim 1. While the fully functional system (cellular system 300 may include a satellite backhaul 310 to provide communication service to an eNB and any UTs being serviced by the eNB. [¶ 0048]) as disclosed by ZAKARIA would obviously include a data processing system for providing community-based broadband access comprising: a processor; and a computer-readable medium storing executable instructions for causing the processor to perform operations of: … in the spirit of the present invention, RALEIGH is further relied on to explicitly teach a data processing system for providing community-based broadband access comprising: a processor; and a computer-readable medium storing executable instructions for causing the processor to perform operations of: … (UI notifications for device assisted services includes a processor of a communications device configured to: monitor a network service usage activity based on a service policy for assisting control of the communications device use of a network service, in which the service policy includes one or more user notification settings based on use of the network service; determine whether the monitored network service usage activity requires a user notification based on the service policy and based on a device-based service-usage measure; and generate the user notification, in which the device based service usage for the communications device is periodically synchronized with a network based service usage; and a memory of the communications device coupled to the processor and configured to provide the processor with instructions. In some embodiments, user notifications for device assisted services are implemented as a computer readable storage medium and/or a method performed on a communications device using a processor as described herein. [¶ 0360]). Therefore, the combination of ZAKARIA, PATIL, and NOVLAN is relied on to teach performing the System of Claim 1 above and Claim 14 is rejected on the same grounds and motivation as Claims 1 and 4.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZAKARIA and PATIL with that of RALEIGH for advantage of systems and methods … for allowing monitoring, detection, notification and updating of services and service activities for a communication system (RALEIGH: ¶ 0058)

Regarding Claim 15, the combination of ZAKARIA, PATIL, and RALEIGH teaches the data processing system of claim 14.
PATIL further teaches: 
perform operations of: 
determining that a data limit, a time limit, or both associated with the data pack has been reached (The open public Wi-Fi hotspot networks that are currently deployed are generally operated by ISPs (Internet Service Providers), cellular operators, or by a business establishment itself. These networks typically require a paid subscription or they can be offered as part of a cellular data plan or purchase of access for a specific duration of time. [¶ 0010]); 
directing the user device to display a captive portal (The captive portal-based approach requires the user to launch a web browser which is then redirected to a portal that is managed by the operator of the hotspot network. [¶ 0010]); 

Motivation to combine the teaching of ZAKARIA with that of PATIL given in Claim 1 above.
RALEIGH further teaches: 
wherein the executable instructions further cause the processor to perform operations of: determining that 
a data limit, 
a time limit, or both 
associated with the data pack has been reached; 
directing the user device to display a … portal; 
presenting a notification that the data pack has expired; and 
prompting a user to purchase a top-up credit for the data pack.

(a notification message sequence can include a message telling the user that he or she has met the allocated capacity for that particular service. In some embodiments, messages can also be included providing the user with options to perform acts such as changed service plan, purchase additional allocations, proceed on a pay-as-you-go basis, and so on. [¶ 0065] … FIG. 8 is a functional diagram for another user interface for user notifications for device assisted services (DAS) in accordance with some embodiments. In some embodiments, ongoing notification and alert screen 800 also displays notifications 820 including any current usage related alerts (e.g., usage related alert messages and/or notifications as described herein). As shown, notifications 820 displays a data usage 45% remaining alert message. As also shown, Ongoing usage notifications 710 displays a current data usage 45% remaining notification. In some embodiments, usage notifications that provide an indication of the data remaining for an associated service plan are also indicated with a color coded indication of the data remaining based on current service usage and the associated service plan as described above (e.g., usage gauge(s) and the alert message icon(s) can be color coded with different colors based on data remaining and/or other usage parameters and/or user preferences, such as the ongoing data usage 45% remaining gauge can be color coded yellow and the data usage 45% data remaining notification icon can be color coded red). Various other alerts and/or user notifications can be displayed in accordance with various embodiments described herein. [¶ 0307] … FIG. 18 is a functional diagram for another user interface for user notifications for device assisted services (DAS) in accordance with some embodiments. As shown, an alert customization screen 1800 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function). In some embodiments, alert customization screen 1800 includes a dialog box 1810 to allow for user input for configuring alert preference settings (e.g., based on current data used of the associated service plan, such as 50% of the data limit has been used) and alert messages as shown. In some embodiments, alert percentages indicate percentage used and are customizable in increments of 1% (e.g., range is 1% to 99%). In some embodiments, notification messages are customizable and can be up to 50 characters each or set to some other maximum length. In some embodiments, more sophisticated alert configurations can be input using various user input screens, scripting, and/or programming techniques as would be apparent to one of ordinary skill in the art in view of the various embodiments described herein. [¶ 0318] … UI notifications for device assisted services includes a processor of a communications device configured to: monitor a network service usage activity based on a service policy for assisting control of the communications device use of a network service, in which the service policy includes one or more user notification settings based on use of the network service; determine whether the monitored network service usage activity requires a user notification based on the service policy and based on a device-based service-usage measure; and generate the user notification, in which the device based service usage for the communications device is periodically synchronized with a network based service usage; and a memory of the communications device coupled to the processor and configured to provide the processor with instructions. In some embodiments, user notifications for device assisted services are implemented as a computer readable storage medium and/or a method performed on a communications device using a processor as described herein. [¶ 0360])

Motivation to combine the teaching of ZAKARIA and PATIL with that of RALEIGH given in Claim 14 above.

Regarding Claim 16, the combination of ZAKARIA, PATIL, and RALEIGH teaches the data processing system of claim 15.
ZAKARIA further discloses: 
wherein the executable instructions further cause the processor to perform operations of: 
receiving payment information for the top-up credit for the data pack from the user device; 
processing the payment information; 
reactivating the data pack for the user device responsive to successfully processing the payment information; and 
providing broadband connectivity to the user device responsive to reactivating the data pack for the user device. 

(a notification message sequence can include a message telling the user that he or she has met the allocated capacity for that particular service. In some embodiments, messages can also be included providing the user with options to perform acts such as changed service plan, purchase additional allocations, proceed on a pay-as-you-go basis, and so on. [¶ 0065] … The message sequence may inform the user of options to extend the service, buy additional allocations, swap under-utilized with over-utilized allocations, reallocate service allocations among users in shared account plans, change service plans or otherwise modify the current allocations. Likewise, the message sequence may inform when network access is being attempted but is not available, and provide the user with an option to select a service plan for an available network or provide the user with other options to modify current allocations. [¶ 0271] … FIG. 25 is a functional diagram for another user interface for user notifications for device assisted services (DAS) in accordance with some embodiments. As shown, a usage dashboard 2500 displays a usage gauge, a usage meter, an indication of the current service plan (e.g., trial plan of 5 MB and/or a Service Provider service plan), and an option to buy more data.[¶ 0333] … a native UI implementation … can present a user with options to buy/accept overage or select a new/upgraded service plan upon receiving network usage synchronization indicating the current service plan is about to and/or is projected to reach its limit … or just exceeded its cap (e.g., 100% or higher of a service plan capacity/data limit/cap), and if the user selects a request to either buy/accept overage or select a new/upgraded service plan the communication device can then notify a network element/function of the request to be implemented in, for example, network provisioning elements/functions to continue uninterrupted network service (e.g., this functionality is facilitated by the communication device implementing a native UI or smart UI as described herein with respect to various embodiments). [¶ 0395]. The Examiner notes that as there is no claim or requirement as to the expiration or cancelation of service, to “reactivate” is interpreted as to continue service (regardless or current activation status))

Regarding Claim 17, the combination of ZAKARIA, PATIL, and RALEIGH teaches the data processing system of claim 14.
ZAKARIA further discloses: 
wherein the data processing system is implemented in a Long-Term Evolution (LTE) eNodeB (3GPP standardizes the all-IP network called Long Term Evolution (LTE) cellular network. … The LTE core network is called Evolved Packet Core (EPC). [¶ 0006] … the present teachings disclose multiple integration options including … VSAT with eNB, EPC components. [¶¶ 0039, 0041 illustrated in Fig. 3])

Regarding Claim 18, the features of Claim 18 are essentially the same as Claim 14 with the data processing system of claim 14 performing the method of claim 18. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 19, the features of Claim 19 are essentially the same as Claim 15 with the data processing system of claim 14 performing the method of claim 18. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 15.

Regarding Claim 20, the features of Claim 20 are essentially the same as Claim 16 with the data processing system of claim 14 performing the method of claim 18. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 16.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is 571-270-1279.  The examiner can normally be reached 9:00 am - 6:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644